THE     ,!?lTORNEY            GENERAL
                        OF      TEXAS

                       AUSTIN     IS. TEXAS



                            September 27, 1957


Honorable J. W. Edgar                Opinion Wo. WkI-214
Commissioner of Education
Texas Education Agency               Re: Whether or not the Camp-
Austin, Texas                            troller of Public Accounts
                                         is justified in refusing
                                         to approve the salary of
                                         a professional,person
                                         hired to be an instructor
                                         In the development ofa
                                         television project on
                                         teacher education and re-
Dear Dr. Edgar:                          cruitment in this State.
       You have requested the opinion of this Department onethe
following question:
                "Whether or not the Comptroller of Public
      Accounts is justified in refusing to approve the
      salary of a professional person hired to be an in-
      structor In the development of a television project
      on teacher education and recruitment in this State."
       House Bill 133, 55th Legislature, Regular Session,
Article III, Chapter 385, page 973 (biennial appropriation) and
House Bill 140, 54th Legislature, Regular Session, Article III,
Chapter 519, page 1433, state in part:
                'ITheproper officer or officers of the
      Texas Central Education Agency are hereby auth-
      orized to make application for and accept any
      other gifts, grants or allotments from the United
      States Government or other sources to be used on
      cooperative and other projects and programs in
      TeXaS. Any such Federal and other funds as may
      be deposited in the State Treasury are hereby
      appropriated to the specific purposes authorized
      by the Federal Government and other contracting
      organizations, and the State Board of Education
      Is authorized to expend these funds in accordance
Honorable J. W. Edgar, page 2   (WW-214)


       with the terms of the contract with the con-
       tracting agent." (Emphasis added),
       We are advised that pursuant thereto, a contract
was made between the Texas Education ,Agencyand a private
organization, Fund for the Advancement of Education, for
the purpose of developing a television project on teacher
education and recruitment in this State. Under this con-
tract Texas Education Agency has contracted for services of
a professional person as.instructor of the project beginning
July 15, 1957,.and terminating May 31, 19%'.       ,~
       We are of the opinion that the limitation which is
placed upon the number of employees and the maximum salary
which they may receive by the salary grouping In which this
special professional instructor would normally fall, is not
applicable to such persons who do not fill regular positions
as contemplated by the salary group in which they fall. The
professional person who has been employed to conduct the
television project performs work of a special nature, which
is authorized by the provisions of House~Bill,l33, 55th Legis-
lature, and House Bill 140, 54th Legislature, as implemented
by the contract between the Agency and the private organiza-
tion. See Attorney General'sOpInion WW-211.~
       We conclude, therefore, that the Com$troller of
Public Accounts is not justified in refusing to,approve the
salary of a professional person hired to began instructor
in the development of a television project on teacher educa-
tion and recruitment in this State.




                          SUMMARY

                The Comptroller of Public Accounts
                is not justified in refusing to,ap-
                prove the salary ofa professfonal
                person hired to be an instructor in
                the development of a television pro-
Honorable J. W. Edgar, page 3.      (WW-214)


                   ject on teacher education and re-
                   cruitment in this State.

                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                       B. H. Timmins, Jr.
BHT:w&n:zt                             Assistant

APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
Wayland C. Rivers, Jr.
John H. Minton, Jr.
Leonard Passmore
FZ'VIIXWED
         FOR THE ATTORNEY GENERAL
BY:
      James N. Ludlum